United States Court of Appeals
                     For the First Circuit


No. 02-1244

                      DONALD N. CREIGHTON,

                     Petitioner, Appellant,

                               v.

           TIMOTHY HALL, SUPERINTENDENT OF MCI NORFOLK;
        THOMAS REILLY, ATTORNEY GENERAL OF MASSACHUSETTS,

                     Respondents, Appellees.


                          ERRATA SHEET

          The opinion of the Court issued on November 6, 2002, is
amended as follows:

          On p.14, last line of footnote 4, insert "1st. Cir."
within parentheses before 2002; thus, (1st Cir. 2002).